Citation Nr: 1015748	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral elbow 
disability.

4.  Entitlement to service connection for a bilateral hand 
disability.

5.  Entitlement to service connection for a lower back 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for high blood 
pressure.

8.  Entitlement to service connection for an inguinal hernia.

9.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 
and from December 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested that he be afforded a hearing before 
the Board when he submitted his substantive appeal in August 
2008.  In September 2008, the Veteran was informed that he 
was scheduled for a hearing in October 2008.  The Veteran 
failed to report for the hearing.  Consequently, the Board 
will adjudicate the claims based on the evidence of record.  
38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for a 
bilateral leg disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran does not have a nervous disorder that is 
attributable to military service.  

2.  The Veteran does not have a bilateral knee disability 
disorder that is attributable to military service.  

3.  The Veteran does not have a bilateral elbow disability 
that is attributable to military service.  

4.  The Veteran does not have a bilateral hand disability 
that is attributable to military service.  

5.  The Veteran does not have a lower back disability that is 
attributable to military service.  

6.  The Veteran does not have a neck disability that is 
attributable to military service.  

7.  The Veteran does not have high blood pressure that is 
attributable to military service.  

8.  The Veteran does not have an inguinal hernia that is 
attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a nervous disorder incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.655 (2009).

2.  The Veteran does not have a bilateral knee disability 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.655 (2009).

3.  The Veteran does not have a bilateral elbow disability 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.655 (2009).

4.  The Veteran does not have a bilateral hand disability 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.655 (2009).

5.  The Veteran does not have a lower back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.655 (2009).

6.  The Veteran does not have a neck disability incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.655 (2009).

7.  The Veteran does not have high blood pressure that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.655 (2009).

8.  The Veteran does not have an inguinal hernia incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2006; a rating 
decision in February 2007; and a statement of the case in 
July 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The Veteran was notified of and scheduled for 
numerous VA examinations to assess his claimed disabilities.  
The Veteran failed to report for most of the examinations.  
The Court of Appeals for Veterans Claims (Court) has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, his claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  In addition, certain chronic diseases, 
including arthritis and hypertension, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court lay 
observation is competent.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has that condition.  The evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Nervous Disorder

The Veteran claims that he has a nervous disorder related to 
his military service.  

The Veteran's service medical records indicate that the 
Veteran was diagnosed with severe depression in March 2005.  
The records include VA outpatient treatment reports dated in 
July 2005 and August 2005 and reflect a diagnosis of major 
depression disorder without psychotic disorder, rule/out 
posttraumatic stress disorder (PTSD), and major depressive 
disorder at those times.  These records pre-date the 
Veteran's claim.   

The Veteran was scheduled for VA examinations to assess his 
claimed nervous disorder in December 2006 and January 2007, 
July 2008, and August 2008, but did not appear.  The duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a nervous 
disorder.  

While the Veteran's service medical records and VA treatment 
entries dated during his active duty service reveal treatment 
for what was variously diagnosed as severe depression, major 
depression disorder, and major depressive disorder, the 
Veteran did not submit evidence of treatment for any 
psychiatric disabilities since service.  Moreover, he failed 
to report for several VA examinations scheduled for the 
purpose of determining whether the Veteran currently suffers 
from a nervous disorder and as to the etiology of any 
diagnosed disorder.  As noted, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, his claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  As the 
evidence does not reveal any current treatment for a nervous 
disorder and accordingly there is no evidence that any 
current nervous disorder is related to the Veterans military 
service, service connection must be denied.

The Board acknowledges the Veteran's contention that he has a 
nervous disorder related to his military service.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been 
shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a claimed nervous 
disorder and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a nervous 
disorder that is related to service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, service connection for a 
nervous disorder is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Bilateral Knee Disability

The Veteran claims that he has a bilateral knee disability 
related to his military service.  

The Veteran was afforded a VA examination in April 1985.  He 
reported that he sustained a left knee injury in service in 
1977 when he performed a night parachute jump and his 
parachute got caught in a tree and he struck his left leg and 
left side against a tree trunk.  Physical examination 
revealed a diagnosis of questionable chondromalacia of the 
left patella.  

Service medical records from the Veteran's second period of 
service include magnetic resonance imagings (MRIs) of the 
right and left leg suggestive of bilateral chondromalacia of 
the patellae and nondisplaced tears of the posterior horn of 
the medical meniscus in February 2005.  The Veteran 
subsequently underwent bilateral meniscal tear repairs in 
April 2005.  

The Veteran was scheduled for VA examinations to assess his 
claimed right and left knee disabilities in December 2006 and 
January 2007, July 2008, and August 2008, but failed to 
appear.  The duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
knee disability.  

While the Veteran was diagnosed with questionable 
chondromalacia patella of the left knee in 1985 and for 
bilateral medial meniscal tears during service in February 
2005, the Veteran did not submit any evidence of treatment 
for a bilateral knee disability since service.  Moreover, he 
failed to report for several VA examinations scheduled for 
the purpose of determining whether the Veteran currently 
suffers from a bilateral knee disability and as to the 
etiology of any diagnosed disabilities.  As noted, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As the evidence does not reveal any current 
treatment for a bilateral knee disability and accordingly no 
evidence that any current bilateral knee disability that is 
related to the Veterans military service, service connection 
must be denied.

The Board acknowledges the Veteran's contention that he has a 
bilateral knee disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a claimed 
bilateral knee disability and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a 
bilateral knee disability that is related to service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a bilateral knee disability is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


Bilateral Elbow Disorder

The Veteran's service medical records reveal a report of 
right elbow pain in March 2006.  He indicated that he struck 
his right elbow on the edge of a step.  The Veteran was 
diagnosed with posttraumatic olecranon bursitis.  A May 2006 
MRI of the right elbow revealed a small area of mild 
articular surface and cartilage irregularity with minute 
subarticular degenerative cyst formation in the lateral 
humeral condyle and a small area of subcutaneous edema 
abutting the olecranon process.  In September 2005, the 
Veteran was treated for pain in his left elbow.  He was 
assessed with arthralgia at that time.

The Veteran was scheduled for VA examinations to assess his 
claimed right and left elbow disabilities in December 2006 
and January 2007, July 2008, and August 2008, but failed to 
appear.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
elbow disability.  

The Veteran did not submit any evidence of treatment for a 
bilateral elbow disability since service.  Moreover, he 
failed to report for several VA examinations scheduled for 
the purpose of determining whether the Veteran currently 
suffers from a bilateral elbow disability and as to the 
etiology of any diagnosed disabilities.  As noted, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As the evidence does not reveal any current 
treatment for a bilateral elbow disability and accordingly no 
evidence that any current bilateral elbow disability that is 
related to the Veterans military service, service connection 
must be denied.

The Board acknowledges the Veteran's contention that he has a 
bilateral elbow disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a claimed 
bilateral elbow disability and service

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a 
bilateral elbow disability that is related to service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a bilateral elbow disability is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).
  
Bilateral Hand Disability

The Veteran's service medical records reveal reports of hand 
swelling and pain and right and left hand pain in September 
2005.  The Veteran was assessed with arthralgia.

The Veteran was scheduled for VA examinations to assess his 
claimed right and left hand disabilities in December 2006 and 
January 2007, July 2008, and August 2008, but failed to 
appear. If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
hand disability.  

The Veteran did not submit any evidence of treatment for a 
bilateral hand disability since service.  Moreover, he failed 
to report for several VA examinations scheduled for the 
purpose of determining whether the Veteran currently suffers 
from a bilateral hand disability and as to the etiology of 
any diagnosed disabilities.  As noted, when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, his claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  As the 
evidence does not reveal any current treatment for a 
bilateral hand disability and accordingly no evidence that 
any current bilateral hand disability that is related to the 
Veterans military service, service connection must be denied.

The Board acknowledges the Veteran's contention that he has a 
bilateral hand disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a claimed 
bilateral hand disability and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a 
bilateral hand disability that is related to service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a bilateral hand disability is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Lower Back Disability

The Veteran was afforded a VA examination in April 1985.  He 
reported that he sustained a lumbar spine injury in service 
in 1977 when he performed a night parachute jump and his 
parachute got caught in a tree and he struck his left leg and 
left side against a tree trunk.  Physical examination 
including x-rays of the lumbar spine revealed a diagnosis of 
minor lumbosacral disc disease.    

Service medical records from the Veteran's second period of 
service reveal a complaint of low back pain radiating to his 
left leg in May 2006.  The Veteran was assessed with low back 
pain.  

The Veteran was scheduled for VA examinations to assess his 
claimed low back disability in December 2006 and January 
2007, July 2008, and August 2008, but failed to appear.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a lower 
back disability.  

Although the evidence reveals a diagnosis of minor 
lumbosacral disc disease in 1985 and complaints of lower back 
pain in service, the Veteran did not submit any evidence of 
treatment for a lower back disability since service.  
Moreover, he failed to report for several VA examinations 
scheduled for the purpose of determining whether the Veteran 
currently suffers from a low back disability and as to the 
etiology of any diagnosed lower back disability.  As noted, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  The evidence does not reveal any current 
treatment for a lower back disability and accordingly no 
evidence that any current lower back disability that is 
related to the Veterans military service, service connection 
must be denied.  Additionally, service connection is not 
warranted on a presumptive basis as the Veteran was not 
diagnosed with arthritis of the spine within one year of his 
discharge from service.  38 C.F.R. § 3.307, 3.309 (2009). 
 
The Board acknowledges the Veteran's contention that he has a 
lower back disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a claimed lower 
back disability and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has lower back 
disability that is related to service or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, service connection for a 
lower back disability is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).

Neck Disability

A June 2006 statement of medical examination and duty status 
reflects that the Veteran was treated for neck pain in 
September 2004.

The Veteran was scheduled for VA examinations to assess his 
claimed neck disability in December 2006 and January 2007, 
July 2008, and August 2008.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a neck 
disability.  

The Veteran did not submit any evidence of treatment for a 
neck disability since service.  Moreover, he failed to report 
for several VA examinations scheduled for the purpose of 
determining whether he currently suffers from a neck 
disability and as to the etiology of any diagnosed 
disability.  As noted, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  As the evidence 
does not reveal any current treatment for a neck disability 
and accordingly no evidence that any current neck disability 
that is related to the Veterans military service, service 
connection must be denied.

The Board acknowledges the Veteran's contention that he has a 
neck disability related to his military service.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been 
shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between a claimed neck 
disability and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a neck 
disability that is related to service or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, service connection for a 
neck disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

High Blood Pressure

The Veteran's service medical records reflect an entry in 
January 2005 in which the Veteran was noted to have had high 
blood pressure for six years.  

The Veteran was scheduled for VA examinations to assess his 
claim for high blood pressure December 2006 and January 2007, 
July 2008, and August 2008, but failed to appear.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for high blood 
pressure.  

The Veteran did not submit any evidence of treatment for high 
blood pressure following his initial period of military 
service.  His service medical records indicate that he had 
high blood pressure for six years in a January 2005 entry.  
The failed to report for several VA examinations scheduled 
for the purpose of determining whether the Veteran currently 
suffers from high blood pressure and as to the etiology of 
any diagnosed high blood pressure.  As noted, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, his claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  The 
evidence does not reveal any current treatment for high blood 
pressure and accordingly no evidence that he has high blood 
pressure that is related to the his military service, service 
connection must be denied.  Additionally, service connection 
is not warranted on a presumptive basis as the Veteran was 
not diagnosed with hypertension within one year of his 
discharge from service.  38 C.F.R. § 3.307, 3.309 (2009).  

The Board acknowledges the Veteran's contention that he has 
high blood pressure related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to make medical conclusions.  
Therefore, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between his claimed high 
blood pressure and service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has high blood 
pressure that is related to service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  Therefore, service connection for 
high blood pressure is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Inguinal Hernia

The Veteran's service medical records reveal that the Veteran 
was treated for a reoccurrence of a hernia of the right groin 
August 2004.  In October 2004, an entry noted that there was 
no evidence of hernia on examination.  An inguinal hernia was 
suspected in August 2005.  The Veteran subsequently underwent 
a computed tomography (CT) of the abdomen and pelvis which 
indicated that there was no evidence of abdominal wall 
defects or inguinal hernia.  

The Veteran failed to report for VA examinations in December 
2006 and January 2007.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Veteran was subsequently afforded a VA examination in 
August 2008 to assess his claimed right inguinal hernia.  
Physical examination revealed a tender right inguinal area 
but no inguinal hernia was detected.  A pelvic CT scan was 
ordered but the Veteran failed to report for the scan.  The 
examiner concluded that the diagnosis of an inguinal hernia 
could not be confirmed.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an inguinal 
hernia.  

Although the Veteran's service medical records indicate that 
the Veteran was treated for what was initially reported to be 
a reoccurrence of an inguinal hernia, a CT scan later 
indicated that there was no evidence of an inguinal hernia.  
He underwent a VA examination in August 2008 which did not 
reveal any evidence of an inguinal hernia and he failed to 
report for a pelvic CT scan.  Consequently, there was no 
confirmation of a diagnosed inguinal hernia.  In order for 
service connection to be granted for a claimed disability, 
there must be evidence of the current existence of such 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

For the foregoing reasons, the Board concludes that the claim 
for service connection for an inguinal hernia must be denied.  
The preponderance of the evidence weighs against the claim.  
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  Likewise, 
the Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of an 
inguinal hernia, the claim of service connection for an 
inguinal hernia may not be granted.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).



ORDER

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for a bilateral hand 
disability is denied.

Entitlement to service connection for a lower back disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for an inguinal hernia is 
denied.


REMAND

A review of the claims file reveals that a remand is 
necessary for the issue of entitlement to service connection 
for a bilateral leg disability.  

In February 2008, the Veteran expressed disagreement with a 
February 2007 rating decision which denied service connection 
for a bilateral leg disability.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for a bilateral leg 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


